Citation Nr: 0016276	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Service connection for skin rash due to an undiagnosed 
illness.

2.  Service connection for fatigue due to an undiagnosed 
illness.

3.  service connection for arthralgias due to an undiagnosed 
illness.

4.  Service connection for indigestion due to an undiagnosed 
illness.

5.  Entitlement to an increased (compensable) rating for post 
traumatic stress disorder, on appeal from the original grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
February 1983 and from January 1991 to May 1991.  He was 
ordered to active duty for Operation Desert Shield/Desert 
Storm and he had three months of foreign service. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. A rating decision in October 1997 granted 
service connection for post traumatic stress disorder, 
evaluated as noncompensable from August 24, 1995.  This 
rating decision also denied entitlement to service connection 
for a skin rash, chronic fatigue, arthralgias, and 
indigestion as due to undiagnosed illness. 

The issue of service connection for indigestion is addressed 
in the remand appended to the decision.


FINDINGS OF FACT

1. The veteran's skin rash has been attributed to known 
clinical diagnoses, including cystic acne, dermatitis, 
cellulitis, pruritus, and acne vulgaris.  There is no medical 
evidence linking any of these skin disorders to his active 
service.

2.  The veteran's joint pain has been attributed to a known 
clinical diagnosis, namely arthralgia.  There is no medical 
opinion linking arthralgia to his active service.

3.  The veteran's complaints of fatigue are not due to 
undiagnosed illness.  Competent evidence of objective 
indications of fatigue is not of record. 

4.  Neither the old nor the revised criteria for rating the 
psychiatric disability is more favorable to the veteran.

5.  Prior to September 1998, post- traumatic stress disorder 
caused mild social and industrial impairment.

6.  From September 1998, post- traumatic stress disorder more 
nearly results in moderate occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for skin 
rash, fatigue and arthralgias due to undiagnosed illness are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § § 3.303, 3.317 (1999).

2.  Prior to September 1998, the criteria for an evaluation 
of 10 percent for post traumatic stress disorder, on appeal 
from the initial grant of service connection, have been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. § 4.130 
Diagnostic Code 9411 (1996).

3.  From September 1998, the criteria for an evaluation of 30 
percent for post traumatic stress disorder, on appeal from 
the initial grant of service connection, have been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. § 4.130 
Diagnostic Code 94115 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

On an official examination for National Guard purposes in 
June 1989, there were no complaints or findings of any 
gastrointestinal disability, skin problem, or orthopedic 
disability.

The service medical records for the period of service from 
January to May 1991 disclose no evidence of skin problems, 
joint pain, or chronic fatigue.

The veteran received a VA medical examination in November 
1994.  The examiner stated that the ear condition the veteran 
was claiming was a skin problem about his ears.  The examiner 
stated that he would ask for a skin examination to describe 
these lesions.  He reported no history of gastrointestinal 
problems.  The evaluation of the musculoskeletal system was 
normal.  There were no complaints of chronic fatigue or joint 
pain.

The veteran received a VA surgical examination in November 
1994.  He related a history of skin problems beginning at the 
end of 1991.  Sites of involvement included the arms face, 
chest, and back.  He described a rash and bumps.  He had been 
seen in the emergency room at the Little Rock VA Hospital but 
never by a dermatologist.  Current treatment included 
Neutrogena soap as well as Benadryl and Diprolene.  He stated 
that on the hands and arms, a rash would develop episodically 
and it usually lasted for approximately two days.  Itch and 
pain accompanied the rash.  He was not aware of any 
palliative or aggravating factors.  It was reported that no 
definitive diagnosis had been made.  He also complained of a 
history of a cyst that had to be drained around the jaw line 
and ears.  

The physical examination revealed a very mild ill defined 
erythema involving the dorsi of both arms as well as the 
hands.  This was very difficult to discriminate and there was 
no scale associated with this.  Examination of the ears and 
the preauricular areas revealed some cystic structures with 
erythema.  The post auricular surfaces had numerous cysts.  
The assessment was: possible urticaria or urticaria like 
eruptions on arms; cystic acne.  The examiner commented that 
the rash involving the hands and arms was very ill defined.  
It was absent from the chest and back today.  The cystic acne 
was significant and scarring.  Treatment by a dermatologist 
was recommended.

The veteran received a VA medical examination in December 
1995.  He stated that since he served in the Persian Gulf he 
had pain in his shoulders and knees.  He stated that his 
shoulders became so painful that at times, all he could do 
was to keep his hands in his pockets.  The veteran had not 
had arthroscopic surgery of the shoulders or knees and he was 
not on any medication.  He related that he took several 
medications for his skin infection.  He alleged chronic 
fatigue since the Persian Gulf War.  

On musculoskeletal examination, the shoulder joints appeared 
normal.  Abduction was from 0 degrees to 180 degrees 
bilaterally.  Forward elevation was from 0 degrees to 180 
degrees bilaterally.  Internal rotation was from 0 degrees to 
90 degrees and external rotation was from 0 degrees to 90 
degrees.  The knees were not deformed and there was no 
synovial membrane thickening or swelling or effusion.  The 
veteran could flex each knee from 0 to 140 degrees, with no 
evidence of a positive drawer sign.  The gait was normal.  
Diagnoses included ear infections, not found, multiple joint 
arthralgia, and chronic fatigue.

The veteran received a VA dermatologic examination in 
November 1995.  The veteran claimed a history of skin 
problems beginning in February 1990.  He described rash, 
itching, together with knots on his face and ear.  Sites of 
involvement included the face and upper arms.  He had been 
seen by physicians in the past and treated with various 
medications.  He had never missed work because of his skin 
condition.  He stated that the areas of his face which were 
involved were exactly the areas on the face where his gas 
mask would fit.  He stated that when he wore a gas mask, he 
would develop severe irritation and discomfort of the skin in 
the areas he now has skin rash.  He stated that he was seen 
by a medic and given some creme for the irritation.  

On physical examination, there were depressed areas of 
atrophic scarring involving the temples and malar areas 
bilaterally.  The earlobes were notable for similar changes.  
The auricular conchae has some open comedones and scattered 
acneform lesions including very large cysts that were present 
on his face.  The examination of his arms revealed a mild 
erythema with a very minimal scale.  The diagnoses were:  
cystic acne changes with scaring involving face and ears; 
mild dermatitis of upper arms.  The examiner commented that 
he was unaware of any known relationship between a brief 
exposure to any sort of topical and long-term cystic acne 
changes, such as the veteran attributed to wearing a gas 
mask.  The dermatitis on the arms was low grade and should 
respond to soap avoidance and the use of topical 
corticosteroids.

The veteran underwent a VA psychiatric examination in 
December 1995.  He reported that he did not receive any 
mental health treatment and indicated that he did not take 
any psychotropic medications.  He reported that he could not 
sleep and had bad dreams.  He explained that he had 
nightmares several times a week.  He said they involved going 
through an area called Death Valley outside of Kuwait.  He 
saw people who were dead hanging outside of cars with their 
faces hanging off and maggots and bugs eating them.  He woke 
up in a cold sweat.  These dreams had been going on for a few 
years and he usually just brushed them off.  Sine he had 
returned from the Gulf War, he jerked in his sleep to the 
point that many times he had to sleep on the couch to not 
bother his wife.  He reported numerous intrusive thoughts 
about the war and claimed it was on his mind constantly.  He 
was easily startled by loud noises and he hated the Fourth of 
July.  He avoided being in crowds and did not like anyone to 
sit behind him when he went to restaurants.  His most 
traumatic event was when a scud missile hit a warehouse and 
killed members of the Washington National Guard.   

The veteran had remained married to his wife for a total of 
14 years although after they were married for a year or two, 
they divorced and then remarried a year later.  Generally 
they got along well.  He worked as a maintenance man at an 
apartment complex for four years.  He enjoyed his job and did 
not have any problems at work.  When he was not at work, he 
liked to do things around the house.  He would occasional 
visit with his father and did not do much socializing.

On mental status evaluation, the veteran was described as 
casually groomed and he conversed readily with the examiner.    
He appeared somewhat anxious and he laughed nervously on 
several occasions.  His mood was one of some anxiety and his 
affect was appropriate to content.  His thought processes and 
associations were logical and tight.  There were no loosening 
of associations, not any confusion.  No gross impairment of 
memory was noted.  He was oriented times three.  There were 
no complaints of hallucinations and no delusional material 
was noted.  His insight and judgment were adequate.  He 
denied suicidal ideation.   The examiner described him as 
competent and not in need of psychiatric hospitalization.  
The psychiatric Diagnosis under DSM-IV was post traumatic 
stress disorder, chronic, mild.

VA outpatient records disclose the veteran was seen on 
numerous occasions from June 1994 to December 1996 with 
various complaints.  In June 1994, he was seen for recurrent 
cellulitis.  During 1995, he was seen on numerous occasions 
in the dermatology clinic and diagnoses included acne 
vulgaris and occult pruritus.  In May 1995, a five year 
history of pruritus was reported.  He was also treated in 
July and August 1995 for knee pain as a result of an injury.  
A possible torn ligament was suspected.  In August 1995, he 
was treated for heartburn.  In February 1996, it was reported 
that he had pruritus since the Gulf War. 

A copy of a VA report entitled Persian Gulf Review, dated in 
December 1995, is of record.

In July 1998, the veteran's spouse submitted a statement 
which indicated that her husband was having difficulty 
sleeping at night since returning from the Persian Gulf.  He 
jerked violently and at times hit her.  They rarely went out 
in public because he could not stand large crowds.  He was 
constantly tired but was unable to go to sleep.  He scratched 
constantly because of itching and rashes.  He had a very 
short temper.  He was in constant pain and nothing seemed to 
help.   

The veteran and his spouse testified at a hearing at the RO 
in September 1998.  He complained of violent nightmares and 
of fear of loud noises as a result of his post traumatic 
stress disorder.  He indicated that he had no friends and 
avoided war movies.  He also complained of problems sleeping.   
His wife testified that he could not sleep and that jerked 
violently.  She stated that he now had a short temper and was 
unable to spend time with his children.   He stated that his 
skin problems began in Saudi Arabia and started as a rash in 
the arms and upper body and spread to the ear area.  He 
maintained that he had a biopsy which indicated it began in 
Saudi Arabia.  This condition was constant, especially in the 
facial area.  He was first treated in 1994.  With regard to 
the chronic fatigue syndrome, he testified by 1992, he felt 
tired and worn out.  He also complained of constantly 
increasing joint pain and that after service in Saudi Arabia 
he developed left knee swelling for which he might need 
surgery.  His spouse testified that he had constant itching 
and bumps which burst and seeped, as a result of the skin 
condition.  She stated that he had gastrointestinal problems 
two or three times a week.

The veteran underwent another VA psychiatric examination in 
September 1998.  The examiner reviewed the claims folder 
prior to the examination.  He was not receiving any mental 
health treatment and was not taking any psychotropic drugs.  
He began the examination by saying that his current 
functioning was essentially the same as at the time of the 
previous examination.  He said he had a considerable amount 
of anxiety when he was around a lot of people.  For example, 
in the waiting room, he felt like his chest was being 
crushed.  He had nightmares several times a week which 
involved memories of Saudi Arabia.  Because of his dreams and 
restlessness, he did not sleep in the same room as his wife.  
He reported numerous intrusive thoughts about the Gulf War.  
He remembered men who were shot at, and dead people that he 
saw.  He said that he got startled easily had not hit the 
ground in a while.  In general, loud noises and backfires 
were upsetting to him.  He sat with his back to the wall when 
he went to restaurants.  He id go to stores but was nervous.  
War movies bothered him.  He had been married to his wife for 
16 years and they were getting along well.  He changed jobs, 
moving from a maintenance position with a large apartment 
complex to a smaller complex where he was the only person on 
the job.  He said he did not have problems on this job.   
When he was not at work, he watched television and read.  He 
denied any socializing.

On mental status evaluation, the veteran conversed readily 
with the examiner.  He was fully cooperative and gave no 
reason to doubt any of the information he provided.  His 
palms were noted to be moist prior to the examination.  In 
general, he appeared anxious throughout the examination, 
although cooperative.  He gave an indication of trying to 
deal with his problems by coping with them rather than not 
having any problems to begin with.  Speech was within normal 
limits with regard to rate and rhythm  The predominate mood 
was one of anxiety.  Affect was appropriate.  His thought 
processes and associations were logical and tight, and no 
loosening of associations nor confusion were noted. He was 
oriented in all spheres and no delusional material was noted.  
His insight and judgment were w adequate.  He denied 
homicidal and suicidal ideation.  The examiner stated that he 
was competent and not in need of any psychiatric 
hospitalization,.  The psychiatric diagnosis under Axis I was 
chronic post traumatic stress disorder.  Under Axis V, the 
GAF was 60.  

In November 1998, a report of contact discloses that a 
telephone conversation with the veteran confirmed it was not 
his intention to claim insomnia as a separate disability but 
rather as a symptom of his post traumatic stress disorder.

Legal Analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Furthermore, under 38 C.F.R. § 
3.317 (1999), the Secretary of VA may pay compensation to a 
Persian Gulf veteran exhibiting objective indications of 
chronic disability resulting from a chronic illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more before December 31, 2001 following such 
service.  See 38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.317 (1999).  

According to 38 C.F.R. § 3.317(a)(2), objective indications 
includes both signs in the medical sense of objective 
evidence perceptible to an examining physician and other non- 
medical indicators capable of independent verification.  
While objective indications appears to contemplate evidence 
other than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  See VAOPGCPREC 4-99 (1999).  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation. See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).

The three elements of a well-grounded claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements. However, as for the second 
element, the kind of evidence to make a claim well grounded 
depends upon the types of issues presented by the claim. 
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient. However, where the 
claim involves issues of medical fact, such as medical or 
medical diagnosis, competent medical evidence is required.  
Id at 93.

Skin rash.

The service medical records for the period of service in 1991 
show no complaints or manifestations of any skin problem.  A 
skin disorder was not initially noted until VA examination in 
November 1994, several years after discharge from the above 
period of service.  Cystic acne, as well as possible 
urticaria were noted on this examination.  On a VA 
dermatologic examination in November 1995, dermatitis and 
cystic acne were diagnosed.  VA outpatient records disclose 
that from 1994 to 1996, the veteran was treated for 
cellulitis, pruritus, and acne vulgaris.

As noted above, the veteran's skin rash has been attributed 
to known clinical diagnoses.  Because his skin rash has not 
been attributed medically to undiagnosed illness, 38 C.F.R. 
§ 3.317 does not apply.  It is also noted that there is no 
medical evidence linking any of the skin disorders to his 
military service.  Although the veteran has expressed his 
belief that his skin disorder(s) developed as a result of his 
service in the Gulf in 1991, there is no medical opinion to 
that effect on file.  In the absence of medical opinion 
linking a skin disorder either to undiagnosed illness or to 
military service, the claim is not well grounded, and must be 
denied.

Arthralgias.

The veteran did not complain of joint pain during his Persian 
Gulf service or on the initial VA examination in November 
1994.  The first medical evidence of joint pain is found VA 
examination in December 1995, when he complained of pain in 
the shoulders and knees.  However, the examination yielded no 
objective indications of joint pain, and, further, the joint 
pain was not attributed to undiagnosed illness.  The joint 
pain was, in fact, attributed to a known clinical diagnosis, 
namely arthralgia.  There is no medical opinion in the record 
linking the arthralgia to the veteran's military service.  As 
to complaints of knee problems in 1995, these were the result 
of recent injury.  Accordingly, this claim is not well 
grounded. 

Chronic fatigue.

The veteran had no complaints of fatigue during his Persian 
Gulf service or on the VA examination in November 1994.  His 
first complaints of fatigue were recorded on VA examination 
in December 1995, when he alleged chronic fatigue since the 
Persian Gulf War.  However, on that examination, although 
chronic fatigue was diagnosed, the clinical findings were 
normal.  That is, there were no objective indications of 
chronic fatigue.  Nor does the remaining record include 
objective evidence of chronic fatigue or non- medical 
indicators of chronic fatigue capable of independent 
verification.  Accordingly, the record does not show that the 
veteran suffers from undiagnosed illness manifested by 
fatigue.  He has not brought forth evidence of a well-
grounded claim for service connection for chronic fatigue as 
due to undiagnosed illness.   

Increased rating for post traumatic stress disorder.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
psychiatric disorder, and therefore he has satisfied the 
initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations and 
an opportunity for a personal hearing, in accordance with his 
request.  There is no indication of additional medical 
records that the VA failed to obtain.  Therefore, VA has 
satisfied its duty to assist the veteran mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The Board is of the opinion that the statement of the case in 
June 1998 which listed the issue as evaluation of post 
traumatic stress disorder and the supplemental statement of 
the case furnished in October 1999, which listed the issue as 
an evaluation of post traumatic stress disorder met the 
requirements of Fenderson.  The SOC indicated that all the 
evidence of record at the time of the rating decision was 
considered in assigning the original disability ratings for 
the veteran's service-connected psychiatric disorder.  The RO 
did not limit its consideration to only the recent medical 
evidence of record and did not therefore violate the 
principle of Fenderson.  In the particular circumstances of 
this case, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluations assigned 
to his service-connected disabilities.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected disabilities.  

In this case, service connection for post traumatic stress 
disorder was granted effective August 24, 1995.  This was 
prior to the date on which the criteria for rating the 
psychiatric disabilities was amended.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.

Post traumatic stress is evaluated under Diagnostic code 
9411.  Effective November 7, 1996, VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities.  61 
Fed. Reg. 52,695 (1996).  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV). 61 Fed Reg. 52,700 (1996) 
(codified at 38 C.F.R. § 4.125).  The new criteria for 
evaluating service-connected adjustment disorders codified at 
newly designated 38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 
(1997). 

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of post 
traumatic stress disorder, if there was no industrial 
impairment, a zero percent rating was warranted; "mild" 
social and industrial impairment warranted a 10 percent 
rating; "definite" social and industrial impairment 
warranted a 30 percent rating; and "considerable" social 
and industrial impairment warranted a 50 percent rating.  VA 
General Counsel has defined the word "definite" in this 
context as "distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large." 
VAOPGCPREC 9-93 (1993).  

Under the new criteria, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.   A 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self- care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9405 (1999).

A recent General Counsel Opinion, VAOPGCPREC 3-2000 (2000), 
stresses that under 38 U.S.C.A. §  5110(g), VA may award an 
increased rating based on a liberalizing amendment no earlier 
than the effective date of the amendment.  Therefore, in this 
case, the new criteria could not be applied earlier than 
November 6, 1996.  The General Counsel's opinion notes that 
it is certainly possible that a claimant may be entitled to 
an increased rating prior to and independent of an 
intervening change to the rating schedule under then -
existing rating criteria.  This opinion does not rule out 
applying the old criteria after the effective date of the new 
regulations, if it is more favorable to the veteran.  In this 
case, the Board has determined that neither the old not the 
new criteria are more favorable to the veteran, based on the 
demonstrated symptomatology.  

Evidence of record prior to November 7, 1996 included the 
report of VA psychiatric examination in 1995.  At that time, 
findings were principally of anxiety.  The veteran's affect, 
thinking and memory were unimpaired, and neither depressed 
mood, suspiciousness or panic attacks (weekly or less often) 
were noted.  According to the examiner, the impairment due to 
post- traumatic stress disorder was "mild". In view of this 
evidence, the veteran met the criteria for a 10 percent 
rating, but not higher than 10 percent, because more than 
mild impairment due to post- traumatic stress disorder was 
not shown

With respect to the criteria in effect on November 7, 1996, 
the evidence included the report of VA psychiatric 
examination in September 1998.  Signs and symptoms were 
essentially the same as they had been on the earlier 
examination; the principal finding was anxiety.  The veteran 
did not manifest depressed mood, suspiciousness, panic 
attacks (weekly or less often) or memory loss.  However, the 
assessment by the examiner, as indicated by the GAF score 
assigned, was indicative of moderate impairment of 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
The range from 51- 60 is for moderate symptoms.(e.g.  flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  With application of the benefit of the doubt rule, 
the Board finds that from September 1998, the veteran more 
nearly met the criteria for a 30 percent rating under the 
revised criteria.


ORDER

The claims for service connection for a skin rash, fatigue, 
and arthralgias due to an undiagnosed illness are not well 
grounded and are denied.

Prior to September 1998, a 10 percent rating for post- 
traumatic stress disorder is granted, consistent with the 
criteria that govern the payment of monetary awards.

From September 1998, a 30 percent rating for post- traumatic 
stress disorder is granted, consistent with the criteria that 
govern the payment of monetary awards.


REMAND

Service medical records reflect complaints of indigestion 
with substernal and epigastric discomfort attributed to 
gastritis.  The post- service medical records reflect similar 
complaints, as well as history of gastric esophagitis reflux 
disease dating approximately to service.. There are also 
diagnoses of gastritis and peptic ulcer disease.  After 
considering 38 C.F.R. § 3.303(b), the Board finds the claim 
plausible, thereby triggering the duty to assist.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain all current 
records of the veteran's VA treatment.

2.  The RO should then schedule the 
veteran for VA gastroenterology 
examination in order to determine the 
nature and etiology of any and all 
gastrointestinal disorders.  The claims 
file must be made available to the 
examiner.  Any indicated tests or studies 
should be performed.  After the 
examination, the examiner should answer 
the following questions: (1) Does the 
veteran suffer from undiagnosed illness 
causing gastrointestinal symptoms; (2) 
Does the veteran suffers from chronic 
(diagnosed) gastrointestinal disorder or 
disorders, and, if so, what are the 
diagnoses; and (3) Is it at least as 
likely as not that any of the diagnosed 
chronic gastrointestinal disorders was 
first manifested in service?  The 
rationale for the opinions should be set 
forth.

3.  When this development is completed, 
the RO should readjudicate the claim, and 
return the case to the Board, if in 
order, after completion of the usual 
adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


